DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/17/2021 and 12/09/2021 are being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 14, and 15 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Lee et al, U.S. Publication No 2019/0266432.

Regarding claim 15, Lee teaches a computer system comprising: 

at least one processor configured to execute computer-readable instructions stored in a memory (see Lee paragraph [0057]), to: 

detect a first area that comprises a text in a given image (see Figure 5, steps 501-505 and paragraph [0096]); 

extract, from the first area, a representative text color that represents the text and a representative background color that represents a background of the first area (see Figure 7, step 709 and paragraphs [0074] and [0106]); 

overlay a second area that comprises a translation result of the text on the given image (see Figures 8D and 8E paragraph [0108]); and 

apply the representative text color and the representative background color to a text color and a background color of the second area (see paragraph [0074]).

Claims 1 and 14 recite similar limitations as claim 15, and are rejected under similar rationale. 

Regarding claim 2, Lee teaches all the limitations of claim 1, and further teaches wherein the detecting comprises detecting the first area using an optical character reader (OCR) (see Lee paragraph [0098]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al, U.S. Publication No 2019/0266432 in view of Li, U.S. Publication No. 2018/0018795.

Regarding claim 11, Lee teaches all the limitations of claim 1, but does not expressively teach extracting a representative object color of an image object; and applying the representative object color as a color that constitutes a user interface (UI) associated with the image object.

However, Li in a similar invention in the same filed of endeavor teaches a method implemented by a computer system comprising at least one processor (see Li paragraph [0020]) configured to extract and set a representative color (see Figure 1, step 1) as taught in Lee further comprising

extracting a representative object color of an image object; and applying the representative object color as a color that constitutes a user interface (UI) associated with the image object. (see paragraphs [0049] and [0145]. Paragraph [0098] of the present application lists extracting a color of an icon and applying it to a background theme color as an example of this).

One of ordinary skill in the art before the effective filing date of the invention would have found it obvious to combine the teaching of extracting an applying object color as a UI color as taught in Li with the method taught in Lee, the motivation being to color coordinate images that are being translated. 

Regarding claim 12, Lee teaches all the limitations of claim 1, but does not expressively teach extracting a representative icon color of an icon and applying the representative icon color as a background theme color.

However, Li in a similar invention in the same filed of endeavor teaches a method implemented by a computer system comprising at least one processor (see Li paragraph [0020]) configured to extract and set a representative color (see Figure 1, step 1) as taught in Lee further comprising

extracting a representative icon color of an icon and applying the representative icon color as a background theme color (see paragraph [0145]).

One of ordinary skill in the art before the effective filing date of the invention would have found it obvious to combine the teaching of extracting an applying an icon color as a background theme color as taught in Li with the method taught in Lee, the motivation being to color coordinate images that are being translated.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al, U.S. Publication No 2019/0266432 in view of Hoang, U.S. Patent No. 6,014,183.

Regarding claim 13, Lee teaches all the limitations of claim 1, but does not expressively teach extracting a representative previous frame color and a representative current frame color from a previous frame and a current frame of a video, respectively; and detecting a scene change based on a difference between the representative previous frame color and the representative current frame color.

However, Hoang in a similar invention in the same field of endeavor teaches a method implemented by a computer system comprising at least one processor (see Hoang Figure 1, CPU 12) configured to extract a representative color (see column 9, lines 1-9) as taught in Lee further comprising 

extracting a representative previous frame color and a representative current frame color from a previous frame and a current frame of a video, respectively (see column 9, lines 10-12 and lines 21-25); and 

detecting a scene change based on a difference between the representative previous frame color and the representative current frame color (see column 9, lines 25-28).

One of ordinary skill in the art before the effective filing date of the invention would have found it obvious to combine the teaching of using representative colors of frames to detect scene changes as taught in Hoang with the method taught in Lee, the motivation being to recalculate representative colors with each scene change detected thereby making the resultant image more aesthetically pleasing to a viewer. 
 
Allowable Subject Matter
Claims 3-10 and 16-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

Regarding claims 3 and 16, Lee cited above does not teach the specific method of choosing the representative text and background colors as claimed.

Itoh, U.S. Publication No. 2008/0069442 generally teaches using a histogram of pixels in an image to select a representative color (see Itoh Figure 1). However, Itoh uses a wholly different analysis method to determine the representative color and ultimately uses this to replace the color of each analyzed pixel, not for creating a new area with the representative color in the image (see paragraph [0005]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASEY L KRETZER whose telephone number is (571)272-5639. The examiner can normally be reached M-F 10:00-7:00 PM PDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID C PAYNE can be reached on (571)272-3024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CASEY L KRETZER/Examiner, Art Unit 2637